 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 1 of 19 Page ID #:3818




1    Walter M. Yoka, Bar #94536
2    wyoka@yokasmith.com
     David T. McCann, Bar #115971
3    dtmccann@yokasmith.com
4    Alice Chen Smith, Bar #251654
     asmith@yokasmith.com
5
     R. Bryan Martin, Bar #221684
6    bmartin@yokasmith.com
     Davida M. Frieman, Bar #232096
7
     dfrieman@yokasmith.com
8    YOKA & SMITH, LLP
9    445 South Figueroa St., 38th Floor
     Los Angeles, California 90071
10   Phone: (213) 427-2300
11   Fax: (213) 427-2330
12   Attorneys for Defendant, NUTRIBULLET, LLC
13                      UNITED STATES DISTRICT COURT
14       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
15
16   WENDY LITTLEFIELD, an individual, Case No.: 2:16-cv-06894 DDP (GJSx),
     and DARRYL LITTLEFIELD, an        and related cases
17
     individual,
18                                     District Judge: Hon. Dean D. Pregerson
19               Plaintiffs,           Magistrate: Hon. Gail J. Standish
20         vs.                              DEFENDANT NUTRIBULLET,
21                                          LLC’S NOTICE OF MOTION AND
     NUTRIBULLET, L.L.C., a California      MOTION TO ENFORCE
22   Limited Liability Corporation;         PROTECTIVE ORDER AND
23                                          STRIKE EXHIBITS AND
                 Defendants.                TESTIMONY; MEMORANDUM OF
24
                                            POINTS AND AUTHORITIES
25
26
                                            [Filed concurrently with NutriBullet’s
                                            Request for Judicial Notice, Declaration
27                                          of Alice Chen Smith, Esq.; [Proposed]
28                                          Order]


                                          -1-
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 2 of 19 Page ID #:3819




1                                                 Date:     December 21, 2020
                                                  Time:     10:00 a.m.
2                                                 Courtroom: 9C
3
                                                  Trial Date: Not applicable
4                                                 Action Filed: September 14, 2016
5
6          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
7    RECORD:
8          PLEASE TAKE NOTICE that on December 21, 2020, at 10:00 a.m., or as
9    soon thereafter as the matter may be heard in Courtroom 9C of the above-entitled
10   Court located at 350 West 1st Street, Los Angeles, CA 90012, defendant, NutriBullet,
11   LLC (“NutriBullet”), will and hereby does move this Court for an order to enforce
12   the stipulated protective order governing this case (the “Littlefield Protective Order”).
13         This Motion is made on the grounds that Abir Cohen Treyzon Salo, LLP
14   (“Abir Cohen”), counsel for Plaintiffs Wendy and Darryl Littlefield, have repeatedly
15   violated the Littlefield Protective Order by improperly using Confidential Materials
16   produced pursuant to the protective order for purposes other than the prosecution or
17   defense of the case. Most recently, Abir Cohen took the deposition of Paul Dean,
18   the former Chief Financial Officer of NutriBullet’s affiliated company, Capital
19   Brands, LLC (“Capital Brands”), in the case Kourtni Beebe v. NutriBullet, LLC,
20   United States Direct Court case number 2:17-cv-00828-DDP(GJSX) (“Beebe”).
21   During the deposition, Abir Cohen attached two exhibits comprised of NutriBullet’s
22   tax returns, produced as Confidential Materials pursuant to the Littlefield Protective
23   Order as Attorneys Eyes Only, and, over counsel’s objections, proceeded to question
24   Mr. Dean on the information contained in these confidential records, despite the fact
25   that every page of these documents had a watermark stamp stating
26   “CONFIDENTIAL Attorneys Eyes Only Littlefield.” These tax documents were
27   not produced in the Beebe action. Abir Cohen’s violation of the Littlefield Protective
28   Order was therefore not inadvertent but was instead a calculated choice to ignore the

                                               -2-
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 3 of 19 Page ID #:3820




1    Littlefield Protective Order’s prohibition against the use of such Confidential
2    Materials in any other action.
3            NutriBullet, LLC therefore seeks an Order from this Court as follows:
4            1.    Enforcing the Littlefield Protective Order and prohibiting Abir Cohen
5    from using any Confidential Materials produced by NutriBullet pursuant to the
6    Littlefield Protective Order in any other pending NutriBullet matter in the future.
7            2.    Striking Exhibits 5064 and 5065 to the October 27, 2020 deposition of
8    Paul Dean, as their use violated the Littlefield Protective Order.
9            3.    Striking all testimony by Paul Dean related to Exhibits 5064 and 5065
10   or counsel’s notes thereof, including the questions and responses set forth in the
11   transcript of Mr. Dean’s October 27, 2020 deposition at 49:21-58:17, 61:22-66:17,
12   67:11-18, 73:20-25, and 78:24-79:5.
13           4.    Compelling Abir Cohen to destroy all notes made in preparation of,
14   during, or after Paul Dean’s October 27, 2020, deposition related to or based upon
15   Exhibits 5064 and 5065, and to certify their destruction, within ten (10) days from
16   the date of this Order.
17           The Rule 37 meeting of counsel occurred by telephone on December 8, 2020.
18   Counsel for all parties agreed that this motion should be heard on shortened time by
19   Judge Pregerson with other pending motions set for hearing on December 21, 2020
20   subject to the Court’s availability. Plaintiff’s counsel Boris Treyzon, Esq. also
21   agreed to waive the seven-day waiting period following the meet and confer to allow
22   Defendants to file the motion immediately. (Declaration of Alice Chen Smith, at
23   ¶3.)
24   ///
25   ///
26   ///
27   ///
28   ///

                                              -3-
           DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                  PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 4 of 19 Page ID #:3821




1          This Motion is based upon this notice, the attached memorandum of points
2    and authorities, the concurrently-filed Request for Judicial Notice, the concurrently-
3    filed Declaration of Alice Chen Smith, all pleadings, records and documents on filed
4    with the Court and such other oral and documentary evidence as may be presented
5    by counsel at the hearing of this motion.
6
7                                           Respectfully submitted,
8    DATED: December 10, 2020               YOKA & SMITH, LLP
9
                                       By: /s/ Alice Chen Smith
10                                          Walter M. Yoka, Bar #94536
11                                          R. Bryan Martin, Bar #221684
                                            Alice Chen Smith, Bar #251654
12
                                            Davida M. Frieman, Bar #232096
13                                          Attorneys for Defendant,
                                            NUTRIBULLET, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 5 of 19 Page ID #:3822




1                                           TABLE OF CONTENTS

2                     MEMORANDUM OF POINTS AND AUTHORITIES
3
4                                                                                                            Page(s)
5
     I.       INTRODUCTION .......................................................................................... 7
6
     II.      STATEMENT OF FACTS ............................................................................. 9
7
8             A. The Littlefield Protective Order………………………………………….9
9             B. Abir Cohen’s Use of the Littlefield Confidential Documents………….11
10            C. Abir Cohen’s Prior Violation of the Littlefield and Other Protective
11                 Orders…………………………………………………………………..12
12   III.     THIS COURT HAS THE AUTHORITY TO GRANT THIS MOTION ..... 16
13
     IV.      CONCLUSION ............................................................................................. 18
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                            -5-
            DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                   PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 6 of 19 Page ID #:3823




1
2
3
                                         TABLE OF AUTHORITIES
4
5    FEDERAL CASES
6
     Carpenter v. United States
7    (1987) 484 U.S. 19, 26............................................................................................ 17
8
     General Tire, Inc. v. Kepple
9    970 S.W.2d 520, 527-528 .................................................................................... 16
10
     Scott v. Monsanto Co.,
11   868 F.2d 786, 791-793 (5th Cir. 1989). ................................................................ 16
12
     Smith v. BIC Corp.,
13
     869 F.2d 194, 200-201 3rd Cir. 1989) ................................................................... 16
14
     United States v. O’Hagan
15
     (1997) 521 U.S. 642, 654...................................................................................16,17
16
17   Webb v. Standard Oil Co.
     (1957) 49 Cal.2d 509 ..............................................................................................17
18
19
20   STATUTES AND RULES
21   Fed. R. Civ. P. § 26 (c) ............................................................................................ 5
22   Fed. R. Civ. P. § 26(c)(1) ....................................................................................... 14
23   Section 6.1…………………………………………………………………………9
24   Sections 6.2(h) and 6.3 (g)........................................................................................ 8
25
26   OTHER
27   Cal Form 568 ................................................................................................10,11,12
28


                                                             -6-
         DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 7 of 19 Page ID #:3824




1                 MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           Plaintiffs Wendy and Darryl Littlefield’s (“Plaintiffs”) counsel, Abir Cohen
4    Treyzon Salo, LLP (“Abir Cohen”), has brought a multitude of actions against
5    defendant NutriBullet, LLC and its affiliated entities Capital Brands, LLC (“Capital
6    Brands”), Homeland Housewares, LLC, Call to Action, LLC, and NutriLiving, LLC
7    (collectively, “Defendants”) in both Federal and State court over the past several
8    years. Recognizing the need to protect their proprietary and confidential information
9    disclosed during the discovery process in all cases, Defendants and Abir Cohen
10   agreed to stipulated protective orders in each case. In reliance on those protective
11   orders, Defendants have produced confidential business, financial, and trade secret
12   information during the course of discovery.
13          Despite Abir Cohen’s knowledge of the confidential and proprietary nature of
14   the materials produced by Defendants in these matters, Abir Cohen has repeatedly
15   violated these protective orders by refusing to comply with their terms, specifically
16   the mandate that Defendants’ Confidential Materials produced pursuant to these
17   protective orders are to be used solely for the prosecution and defense of the actions
18   in which they were produced, and for no other purpose.
19          As discussed herein, Abir Cohen’s most recent affront to the stipulated
20   protective orders occurred during the deposition of Capital Brands’ former Chief
21   Financial Officer, Paul Dean, on October 27, 2020, in the Kourtni Beebe v.
22   NutriBullet, LLC, matter, United States Direct Court case number 2:17-cv-00828-
23   DDP(GJSX) (“Beebe”). Defendants agreed to use a document repository and to
24   avoid duplicative discovery and deposition.        As a result of the agreement,
25   Defendants put together a repository of over 20,000+ documents to be used in all
26   witness and 30(b)(6) depositions in the pending NutriBullet litigation. Abir Cohen
27   chose not to use any of the agreed upon exhibits from the repository but rather used
28   and attached confidential documents from the Littlefield case. These confidential

                                              -7-
          DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                 PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 8 of 19 Page ID #:3825




1    tax returns were previously produced in the Littlefield case subject to its Protective
2    Order and not in any other cases. During Mr. Dean’s deposition in the Beebe case,
3    Abir Cohen introduced as Exhibits 5064 and 5065 confidential tax returns produced
4    by Defendants in this case pursuant to the July 28, 2017 Stipulated Protective Order
5    (the “Littlefield Protective Order”), and marked “CONFIDENTIAL Attorney Eyes
6    Only Littlefield.” This is a direct violation of the Littlefield Protective Order, a clear
7    misuse of the NutriBullet Entities’ confidential materials, and an abuse of the
8    discovery process. (Declaration of Alice Chen Smith (“Smith Decl.”), at ¶14.)
9           There is no dispute that the tax returns used by Abir Cohen during Mr. Dean’s
10   deposition were subject to the protections afforded by the Littlefield Protective
11   Order. There is also no dispute that pursuant to the Littlefield Protective Order, Abir
12   Cohen is prohibited from using such Confidential Materials for any purpose outside
13   of the Littlefield action. The prohibition is absolute. There is no carveout for the
14   “use” of Confidential Materials in discovery in any other action. It is therefore
15   irrelevant that the Confidential Materials at issue in this Motion were only used as
16   exhibits in a deposition of Capital Brands’ former CFO and were not distributed to
17   third parties. It is the “use” of the Confidential Materials outside of the Littlefield
18   action that is the violation.
19          Plaintiffs’ counsel Boris Treyzon acknowledged during the Rule 37
20   conference that the tax returns are privileged, but argued that the information therein
21   is not. Plaintiff’s position with respect to the use of the tax returns is that since Mr.
22   Dean had a role in their preparation, counsel was entitled to use them to refresh his
23   recollection pursuant to Sections 6.2(h) and 6.3(g). However, Plaintiff’s position
24   wholly ignores the condition precedent set in Section 6.1 of the Littlefield Protective
25   Order, limiting the documents to use in the Littlefield action.
26          The obvious purpose of using the Littlefield Confidential Materials during Mr.
27   Dean’s deposition is to enable Abir Cohen to use the Confidential Materials from
28   other cases, and/or the testimony elicited from Mr. Dean based on those materials,

                                                -8-
         DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
 Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 9 of 19 Page ID #:3826




1    in the prosecution of the Beebe case and other pending cases against these
2    Defendants. In fact, most of the testimony elicited from Mr. Dean was confirming
3    the dollar amounts of NutriBullet’s revenue and expenses for the 2014 and 2015
4    taxable years, thereby ensuring that even if the documents themselves are not
5    admitted as evidence, their content would be admissible through Mr. Dean. This is
6    nothing more than an end run around the protections established by the Littlefield
7    Protective Order, which is to protect the content of the Confidential Materials.
8            Further, while the parties to the current NutriBullet actions have created a
9    repository of over 20,000+ documents and other items to be used across the pending
10   Federal cases, there is no agreement in place to use any document production from
11   the Littlefield matter. Indeed, as of the filing of this Motion, there is no agreement
12   by Defendants to include the confidential tax documents used during Mr. Dean’s
13   deposition in the repository.
14           Put simply, Abir Cohen cannot use the discovery process as a tool to violate
15   the Littlefield Protective Order. Defendants therefore seek an Order from this Court
16   enforcing the Littlefield Protective Order, and prohibiting Abir Cohen from using
17   any Confidential Materials produced by Defendants pursuant to the Littlefield
18   Protective Order (including without limitation Defendants’ confidential tax returns
19   attached as exhibits to Mr. Dean’s deposition) in the future. Defendants further seek
20   an order striking the offending exhibits, and all testimony elicited therefrom, from
21   Mr. Dean’s deposition transcript, and an order that counsel to destroy any notes he
22   created from Defendants’ confidential records.
23   II.     STATEMENT OF FACTS
24           A. The Littlefield Protective Order
25           On July 28, 2017, this Court entered a Protective Order in this action. As is
26   relevant to the present motion, the Littlefield Protective Order provides:
27                 6.1 Basic Principles. A Receiving Party may use
                   Protected Material that is disclosed or produced by another
28
                   Party or by a Non-Party in connection with this Action
                   only for prosecuting, defending, or attempting to settle
                                              -9-
           DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                  PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 10 of 19 Page ID #:3827




1                 this Action unless another use is authorized by this Order
                  or required by Federal statute or regulation applicable to
2                 Plaintiffs…..
3    (See the Littlefield Protective Order, attached as Exhibit 1 to Defendants’ Request
4    for Judicial Notice (“RJN”), at ¶6.1.)
5          The Littlefield Protective Order further provides a procedure for any party to
6    challenge the designation of any material as “confidential”; and to require the return
7
     of all Confidential Material upon the request of the producing party, including “all
8
     copies, abstracts, compilations, summaries, and any other format reproducing or
9
     capturing any of the “Confidential Materials.” (Exhibit 1 to RJN, at ¶¶5.1, 12.)
10
     While the receiving party is entitled to keep an archival copy of “pleadings, motion
11
     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence
12
     deposition and trial exhibits, expert reports, attorney work product, and consultant
13
     and expert work product” that contains Confidential Materials, such archival copies
14
     remain subject to the Protective Order. (Exhibit 1 to RJN, at ¶12.) Plaintiff’s
15
     counsel’s position is that they are entitled to use the archival copy or counsel’s notes
16
     for purposes of the pending NutriBullet litigation. This is contrary to the terms of
17
     the Protective Order.
18
           Pursuant to, and in reliance upon, the protections afforded by the Littlefield
19
20
     Protective Order, NutriBullet produced a number of documents and testing videos,

21
     including the subject NutriBullet, LLC’s California Form 568 for the 2014 and 2015

22   taxable years. The 2014 Form 568 was Bates stamped Littlefield NB 4999 to

23   Littlefield NB 5012. The 2015 Form 568 was Bates stamped Littlefield NB 5013 to
24   Littlefield NB 2023. Each page of the 2014 and 2015 Form 568 bears a red, diagonal
25   watermark across the page that states “CONFIDENTIAL Attorney Eyes Only re
26   Littlefield.” (See Smith Decl., at ¶4, and Exhibit 1 thereto.)
27         The Littlefield action was dismissed on May 9, 2019. (Smith Decl., at ¶5.)
28   However, pursuant to paragraph 12 of the Littlefield Protective Order, the

                                              - 10 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 11 of 19 Page ID #:3828




1    confidentiality protections remain in effect for any and all Confidential Material
2    produced in the action.
3          B. Abir Cohen’s Use of the Littlefield Confidential Documents
4          On October 27, 2020, Boris Treyzon, Esq., of Abir Cohen took the remote
5    deposition of former Capital Brands CFO, Paul Dean, in the Beebe action. Alice
6    Chen Smith, Esq., of Yoka & Smith, and Jeffrey Stoltz, Esq., of Lewis Brisbois,
7    defended Mr. Dean’s deposition. (Smith Decl., at ¶6.)
8
           During the deposition, Mr. Treyzon marked the 2014 Form 568 as Exhibit
9
     5064, and used a screen sharing function in Zoom to share the document on his
10
     screen with the deponent. Using the Exhibit as a guide, Mr. Treyzon asked numerous
11
     questions regarding the dollar amount of NutriBullet’s revenue, costs of goods sold,
12
     gross and net sales receipts, management fees, media expenses, and other categories
13
     gleaned directly from the 2014 Form 568. (Smith Decl., at ¶7, and Exhibit 2 thereto,
14
     at 49:21-57:1.) Due to technical difficulties, Ms. Smith and Mr. Stoltz were unable
15
     to see the document Mr. Treyzon was sharing with Mr. Dean. The parties went off
16
     the record to fix the technical glitch, and upon return, Ms. Smith objected to the use
17
     of Exhibit 5064 as follows:
18
19                So counsel, previously I for whatever reason couldn’t
                  access Exhibit 5064 which has been marked. And now
20                that I see the exhibit, I see that it was a document marked
21                and produced as attorneys eyes only in the matter. The
                  defendants object to its use in the Beebe and subsequent
22
                  matters for which we’re pending here today as it’s not
23                covered by these protective orders and Defendants’
                  position is that Plaintiff is in violation of the Littlefield
24
                  protective order in using this in the Beebe matter. I am
25                going to make a motion to strike all of Mr. Dean’s
26                testimony regarding this document and also object to
                  attaching this document to this deposition transcript.
27
28   (Smith Decl., a ¶8 and Exhibit 2 thereto, at 57:2-58:17.)

                                              - 11 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 12 of 19 Page ID #:3829




1          Mr. Dean’s deposition proceeded, and Mr. Treyzon then asked questions
2    regarding NutriBullet’s 2015 revenues, referring to his “notes” that had the specific
3    dollar amount on them, information which could have only come from the 2015
4    Form 568 produced in the Littlefield action. (Smith Decl., a ¶9 and Exhibit 2 thereto,
5    at 61:22-62:5.) Defendants’ in-house counsel, Mark Suzumoto, Esq., who was also
6    in attendance at the deposition, and Ms. Smith objected to Mr. Treyzon’s question
7    as violating the Littlefield Protective Order, as the information that formed the basis
8
     of Mr. Treyzon’s question was derivative of Defendants’ Confidential Materials (the
9
     2015 California Form 568). (Smith Decl., a ¶10 and Exhibit 2 thereto, at 62:6-18.)
10
     Mr. Treyzon then introduced the 2015 Form 568 return as Exhibit 5065. (Smith
11
     Decl., a ¶11 and Exhibit 2 thereto, at 62:19-63:16.) Ms. Smith objected to the
12
     introduction of the document as an exhibit as a violation of the Littlefield Protective
13
     Order, and instructed Mr. Dean not to answer questions based on the confidential
14
     document, although Mr. Dean was permitted to respond to questions that were not
15
     based on Defendants’ Confidential Materials from Littlefield. (Smith Decl., at ¶12
16
     and Exhibit 2 thereto, at 63:17-66:17.) However, Mr. Treyzon again referred to his
17
     “notes” that contained specific dollar amounts which is again information which
18
     could have only come from the 2015 Form 568 produced in the Littlefield action.
19
     (Smith Decl., at ¶13 and Exhibit 2 thereto, at 67:11-18, 73:20-25, and 78:24-79:5.)
20
21
           C. Abir Cohen’s Prior Violation of the Littlefield and Other Protective

22             Orders

23            Abir Cohen’s unauthorized use of Defendants’ Confidential Material in
24   violation of the Littlefield Protective Order is just the latest example in its inability
25   to comply with its obligations under the various protective orders entered by this and
26   other Courts, requiring Defendants’ attorneys to continually police compliance.
27   During the pendency of the Littlefield action, Defendants’ former counsel
28   inadvertently produced testing videos to Abir Cohen without designating the videos

                                               - 12 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 13 of 19 Page ID #:3830




1    as “confidential” or entering into a protective order in response to discovery in the
2    action, Lambros v. NutriBullet LLC, et al., Los Angeles Superior Court case number
3    BC619705 (the “Lambros videos”). Despite knowing that NutriBullet considered
4    its testing videos as Confidential Material (as similar testing videos that had been
5
     produced as “confidential” to Abir Cohen in Littlefield), Abir Cohen took full
6
     advantage of the obvious error by providing copies of the confidential videos to at
7
     least one media outlet (KTTV FOX 11 News). Upon learning of this, NutriBullet
8
     moved for a temporary restraining order and preliminary injunction to preclude Abir
9
     Cohen from further distribution of the confidential testing material. (Exhibit 2 to
10
     RJN.) At the May 3, 2018 injunction hearing in the Lambros matter, Mr. Treyzon
11
     agreed that his firm would not further disseminate the confidential testing materials.
12
     (Exhibit 3 to RJN, at p. 18.) The parties subsequently entered into a Stipulated
13
14
     Protective Order, entered as an order by the Court on May 21, 2018 (the “Lambros

15   Protective Order”). The Lambros Protective Order retroactively applied to the

16   materials inadvertently produced, and expressly limited the use of all such
17   Confidential Materials to the prosecution and defense of the Lambros Action only.
18   (Exhibit 4 to RJN, at ¶¶13, 17.)
19           In 2019, Defendants learned that Abir Cohen continued to violate both the
20   Littlefield and Lambros Protective Orders by posting on its website the Fox 11 news
21   segments that included excerpts from Defendants’ confidential testing videos, and
22   further learned that one of Abir Cohen’s clients, Kourtni Beebe, posted on her
23   Instagram account a link to an interview she gave to the Daily Mail about her case,
24   which also included excerpts from Defendants’ confidential testing videos. Shortly
25   after learning of these violations, Defendants filed motions in both Federal and State
26   court to enforce the Littlefield and Lambros Protective Orders. (Exhibits 5 and 6 to
27   RJN.)
28           On July 3, 2019, Magistrate Judge Suzanne Segal in the Beebe case ordered
     Abir Cohen to remove the Fox 11 News segments from its website, and ordered
                                             - 13 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 14 of 19 Page ID #:3831




1    Kourtni Beebe to remove the link to the Daily Mail interview from her Instagram
2    account, concluding it was a misuse of Defendants’ confidential videos. (Exhibit 7
3    to RJN.) However, Judge Segal denied Defendants’ request for an Order precluding
4    Abir Cohen’s use of the Littlefield Confidential Materials as unnecessary, as there
5    was no evidence that Abir Cohen had attempted to use such materials in other
6    actions. (Exhibit 7 to RJN, at 26:10-14.) Judge Segal therefore concluded that there
7    was no evidence that the provisions in the Littlefield Protective Order restricting the
8    use of such Confidential Materials were “insufficient to protect Defendant’s
9    interests.” (Exhibit 7 to RJN, at 27:14-20.) As discussed above, Abir Cohen’s
10   improper use of Defendants’ Confidential (and indeed “Attorneys Eyes Only”)
11   Materials in Mr. Dean’s October 27, 2020 deposition, evidences why such an Order
12   is necessary.
13         On November 22, 2019, Superior Court Judge Mark A. Young granted
14   NutriBullet’s motion to enforce the Lambros Protective Order, and, among other
15   things, ordered Abir Cohen to return Defendants’ confidential materials, or certify
16   their destruction, within ten (10) days of the date of the Order. (Exhibit 8 to RJN.)
17   As of the filing of this Motion, Abir Cohen still has not returned the Lambros
18   confidential testing videos or certified their destruction.
19         More recently, Abir Cohen again violated the Littlefield and Lambros
20   Protective Orders, as well as May 15, 2018 protective order entered by this Court in
21   the Beebe case (the “Beebe Protective Order”), and the January 7, 2020, protective
22   order entered in in Johana Suarez v. NutriBullet, LLC et al., U.S. District Court for
23   the Central District of California case number 2:17-cv-09161-DDP (SSx). Like the
24   Littlefield and Lambros Protective Orders, the Beebe and Suarez Protective Orders
25   limit the use of Defendants’ Confidential Materials to the prosecution and defense
26   of those actions only. (See the Beebe Protective Order, Exhibit 9 to RJN, at ¶6.1;
27   the Suarez Protective Order, Exhibit 10 to RJN, at ¶13.) In reliance on the
28   protections afforded by the Beebe and Suarez Protective Orders, Defendants again

                                              - 14 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 15 of 19 Page ID #:3832




1    produced a number of documents and other items marked as Confidential Materials
2    subject to the respective protective orders.
3          On or about July 2, 2020, Abir Cohen propounded Requests for Admissions
4    in approximately 66 pending State and Federal NutriBullet cases. Attached as
5    exhibits to these Requests were various materials for which Plaintiffs sought an
6    admission of the item’s authenticity and admissibility. Many of those requests
7    included Confidential Materials previously produced by Defendants in the
8    Littlefield, Lambros, Beebe and Suarez actions in direct violation of the Protective
9    Orders in those cases.       Given that some of those confidential materials were
10   previously produced in Beebe and covered by the Beebe Protective Order entered by
11   this Court, Defendants provided responses in the Federal matters, and moved for a
12   Protective Order in the State court matters only, seeking an Order from the Court
13   that Defendants need not respond to such requests. (Exhibit 11 to RJN.) On
14   September 17, 2020, State Court Judge Amy Hogue granted Defendants’ Motion,
15   stating in pertinent part:
16                [I]n the Court’s view Defendants nevertheless show ‘good
17
                  cause’: honoring the terms of the Lambros, Littlefield,
                  Beebe and Suarez protective orders that limit confidential
18                document use to prosecuting and defending those
19                respective cases only. Plaintiffs’ re-use of the documents
                  in this [sic] case may have been more efficient and may
20                not have yet resulted in the documents being disseminated
21                to third parties, but it was prohibited by the language in the
                  respective protective orders. The Court in Lambros
22
                  specifically prohibited Plaintiffs from using documents
23                outside of Lambros and, as Defendants note, answering
                  Plaintiffs’ RFAs may result in confidential documents
24
                  being disseminated to Plaintiffs’ third-party experts and
25                consultants without protections in place governing the
26                documents’ use. The Court cannot simply ignore
                  Plaintiffs’ violation of previous protective orders. The
27                Court therefore finds Defendants have made a showing
28                [of] good cause for a protective order in this case.


                                              - 15 -
         DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 16 of 19 Page ID #:3833




1    (Exhibit 12 to RJN, at 5:23-6:5.)
2             As the above illustrates, Abir Cohen has repeatedly ignored its obligations
3    under the Stipulated Protective Orders entered by this and other Courts in pursuit of
4    its “win at all costs” litigation strategy. Defendants therefore have no choice but to
5    seek Court intervention to enforce the provisions of the Littlefield Protective Order
6    and strike the record in the Deposition of Paul Dean.
7    III.     THIS COURT HAS THE AUTHORITY TO GRANT THIS MOTION
8             Federal Rule of Civil Procedure, Rule 26(c)(1), which governs the issuance of
9    protective orders in the discovery process, provides in pertinent part: “The court may,
10   for good cause, issue an order to protect a party or person from annoyance,
11   embarrassment, oppression, or undue burden or expense, including one or more of
12   the following . . . (G) requiring that a trade secret or other confidential research,
13   development, or commercial information not be revealed or be revealed only in a
14   designated way ….” Fed. R. Civ. P. 26(c).
15            Courts across the country recognize that protective orders play a key role in
16   the discovery process to facilitate efficient discovery while protecting the
17   unauthorized disclosure and use of a litigant’s confidential information. (See Scott
18   v. Monsanto Co., 868 F.2d 786, 791-793 (5th Cir. 1989) (affirming protective order
19   entered into in products liability action); Smith v. BIC Corp., 869 F.2d 194, 200-201
20   (3rd Cir. 1989) (remanding for entry of order protecting manufacturer defendant’s
21   confidential information during discovery in protects liability case); General Tire,
22   Inc. v. Kepple, 970 S.W.2d 520, 527-528 (Tex. 1998) (reversing and remanding for
23   reentry of order protecting against disclosure of tire manufacturer’s confidential
24   information).) As this Court previously recognized, “As a general matter, the court
25   that issues a protective order retains jurisdiction to enforce it, even after the case has
26   closed.” (Exhibit 7 to RJN, at 22:12-23:2, and cases cited therein.)
27            “Confidential business information has long been recognized as property.”
28   (Carpenter v. United States (1987) 484 U.S. 19, 26; see also United States v.

                                               - 16 -
            DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                   PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 17 of 19 Page ID #:3834




1    O’Hagan (1997) 521 U.S. 642, 654 (“A company’s confidential information, we
2    recognized in Carpenter, qualifies as property to which the company has a right of
3    exclusive use.”)) In addition, tax returns have long been viewed as protected
4    documents. (Webb v. Standard Oil Co. (1957) 49 Cal.2d 509.) The fact that these
5    tax returns were previously produced subject to the Littlefield Protective Order does
6    not entitle Plaintiffs’ counsel to continue using them. Protective orders play a key
7    role in protecting a party’s confidential information from misuse and public
8    disclosure, while facilitating the discovery process. However, it goes without saying
9    that protective orders only work if they are complied with, and, if violated, the party
10   violating the terms of the protective order is held to account by the issuing Court.
11         Here, the Littlefield Protective Order is clear and unambiguous: confidential
12   materials produced pursuant to the Protective Order can only be used in the defense
13   and prosecution of the Littlefield case, and for no other purposes. Moreover, the
14   protections afforded by the Littlefield Protective Order survive the case’s termination,
15   and thus were in full force and effect during Mr. Dean’s deposition.               The
16   Confidential Materials did not, as Abir Cohen presumes, become Abir Cohen’s
17   property, and the obligations under the Littlefield Protective Order did not disappear,
18   simply because Abir Cohen has several cases pending against Defendants.
19         Yet, this is precisely what Abir Cohen apparently believes. As set forth in
20   detail above, Abir Cohen has repeatedly attempted to strip Defendants of the
21   property rights in their confidential business documents by using Defendants’
22   Confidential Materials in any case they want and for any purpose they see fit. They
23   did this in 2018 and 2019 by purposefully disclosing NutriBullet’s confidential
24   testing videos to Fox 11 News, and then posting both the news segments and links
25   to the segments on their website, thereby putting their own business and financial
26   concerns above compliance with orders of this and other Courts. In 2020, Abir
27   Cohen again chose to ignore its obligations under the Littlefield, Lambros, Beebe
28   and Suarez Protective Orders by attaching Confidential Materials produced in those

                                              - 17 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 18 of 19 Page ID #:3835




1    actions to Requests for Admissions served in approximately 66 other state and
2    federal cases.
3            Time and again, Abir Cohen has attacked the validity of the Protective Orders
4    and the authority of the Court through various means in the hopes of doing away
5    with any and all restrictions on the use and disclosure of Defendants’ Confidential
6    Materials. However, Abir Cohen’s use of discovery procedures, such as Requests
7    for Admissions or depositions, to undermine the Protective Order is insidious and
8    improper.
9            Regardless of the methods employed by Abir Cohen, a violation is a violation.
10   The Littlefield Protective Order is clear and unambiguous – Abir Cohen is prohibited
11   from using Defendants’ Confidential Materials for any purpose outside of the
12   Littlefield action. There is no discovery exception to the prohibition, nor is there an
13   exception for reading the content of the Confidential Materials into the record, as
14   Mr. Treyzon did during Mr. Dean’s deposition. Rather, Abir Cohen’s use of
15   NutriBullet’s confidential tax documents and the information contained therein
16   during Mr. Dean’s deposition in the Beebe case, in-and-of-itself, violated the
17   Littlefield Protective Order, and Abir Cohen should be held to account for the
18   violation. As such, NutriBullet requests that this Court grant the relief requested in
19   this Motion, and enforce the terms of the Littlefield Protective Order.
20   IV.     CONCLUSION
21           For each of the foregoing reasons, Defendant NutriBullet, LLC respectfully
22   requests that this Court issue an Order (a) enforcing the Littlefield Protective Order,
23   and prohibiting Plaintiffs’ attorneys, Abir Cohen Treyzon Salo, LLP, from using any
24   Confidential Materials produced by Defendants pursuant to the Littlefield Protective
25   Order (including without limitation Defendants’ confidential tax documents
26   attached as exhibits to Mr. Dean’s deposition) in the future; (2) striking Exhibits
27   5064 and 5065 to the October 27, 2020 deposition of Paul Dean, as their use violated
28   the Littlefield Protective Order; (3) striking all testimony by Paul Dean during his

                                              - 18 -
           DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
                  PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
Case 2:16-cv-06894-DDP-SS Document 239 Filed 12/10/20 Page 19 of 19 Page ID #:3836




1    October 27, 2020 deposition arising out of or related to Exhibits 5064 and 5065,
2    including the questions and responses set forth in the transcript of Mr. Dean’s
3    October 27, 2020 deposition at 49:21-58:17, 61:22-66:17, 67:11-18, 73:20-25, and
4    78:24-79:5; and (4) compelling Abir Cohen to destroy all notes made in preparation
5    of, during, or after Paul Dean’s October 27, 2020 deposition related to or based upon
6    Exhibits 5064 and 5065.
7                                           Respectfully submitted,
8    DATED: December 10, 2020               YOKA & SMITH, LLP
9
10                                     By: /s/ Alice Chen Smith
11                                          Walter M. Yoka, Bar #94536
                                            R. Bryan Martin, Bar #221684
12                                          Alice Chen Smith, Bar #251654
13                                          Davida M. Frieman, Bar #232096
                                            Attorneys for Defendant,
14
                                            NUTRIBULLET, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 19 -
        DEFENDANT NUTRIBULLET, LLC’S NOTICE OF MOTION AND MOTION TO ENFORCE
               PROTECTIVE ORDER AND STRIKE EXHIBITS AND TESTIMONY
